Citation Nr: 0839678	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of perforating shell fragment wounds of the left 
lower leg, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for injury 
of the posterior tibial nerve of the left leg, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for a shell fragment wound scar of the left groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. M. B. W.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO continued 
disability ratings of 30 percent for residuals of a 
perforating shell fragment wound of the left leg, 10 percent 
for injury of the posterior tibial nerve of the left leg, and 
0 percent for a shell fragment wound scar of the left groin.  
The Board remanded the case in March 2007 for the development 
of additional evidence.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Perforating shell fragment wounds of the left lower leg 
are manifested by severe muscle injury and decreased 
mobility; but with less than marked interference with 
capacity for employment.

2.  Injury of the posterior tibial nerve of the left leg 
produces impairment, including inability to flex the toes, 
that is consistent with severe incomplete paralysis.

3.  A shell fragment wound scar of the left groin is painful 
with lateral motion of the left leg.


CONCLUSIONS OF LAW

1.  Residuals of a perforating shell fragment wound of the 
left leg do not necessitate consideration of an 
extraschedular rating in excess of the currently assigned 
maximum schedular rating of 30 percent.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321(b)(1), and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.73, Diagnostic Code 5311 
(2008).

2.  Disability due to injury of the posterior tibial nerve of 
the left leg meets the criteria for a 20 percent disability 
rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8525 (2008).

3.  A shell fragment wound scar of the left groin meets the 
criteria for a 10 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Left Lower Leg Disabilities, Including Muscle and 
Nerve Injuries

The veteran sustained shell fragment wounds of the left lower 
leg and the left groin during service.  VA established 
service connection for disabilities residual to those 
injuries.  The RO currently characterizes and evaluates the 
disabilities as follows: (1) a perforating shell fragment 
wound of the leg, rated as 30 percent disabling; (2) injury 
to the posterior tibial nerve, rated at 10 percent; (3) 
bilateral hip strain secondary to the left leg disabilities, 
rated at 10 percent; (4) a skin graft of the left leg, rated 
at 10 percent; and (5) a shell fragment wound of the left 
groin, rated at 0 percent.  The veteran's appeal for higher 
ratings for the wound of the leg, the nerve injury, and the 
wound of the groin is before the Board.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The appeal before the Board is from 
the RO's denial of the veteran's June 2003 claim for 
increased ratings for his service-connected disabilities.  
The Board will consider whether different ratings are 
warranted for different time periods from June 2003 forward.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The RO has evaluated the leg wound residuals as a muscle 
injury, under 38 C.F.R. § 4.73, Diagnostic Code 5311.  Under 
that code, injury of muscle group XI, which affects the lower 
leg and foot, is rated at 30 percent if severe, 20 percent if 
moderately severe, 10 percent if moderate, and 0 percent if 
slight. 

The RO assigned a separate disability rating for injury of 
the posterior tibial nerve of the veteran's left leg.  The 
factors to be considered in evaluating nerve injuries include 
impairment of motor or sensory function, complete or partial 
loss of use of an extremity, gait disturbances, and tremors.  
Partial loss of use of an extremity is to be rated by 
comparison with mild, moderate, severe, or complete paralysis 
of peripheral nerves.  38 C.F.R. § 4.124a.  Paralysis of the 
posterior tibial nerve is rated as follows:

Complete; paralysis of all muscles of 
sole of foot, frequently with painful 
paralysis of a causalgic nature; toes 
cannot be flexed; adduction is weakened; 
plantar flexion is impaired  
........................................ 
30 percent
Incomplete:
   Severe  
.........................................
................ 20 percent
   Moderate  
.........................................
........... 10 percent
   Mild  
.........................................
................... 10 percent

38 C.F.R. § 4.124, Diagnostic Code 8525.

The rating for muscle injury is the maximum under the rating 
schedule; so the veteran's claim for a higher rating raises 
the question of whether an extraschedular rating is 
warranted.  VA may consider an extraschedular rating in cases 
that are exceptional, such that the standards of the rating 
schedule appear to be inadequate to evaluate a disability.  
38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which it is 
impractical to apply the regular standards of the rating 
schedule because there is an exceptional or unusual 
disability picture, with such related factors as frequent 
hospitalizations or marked interference with employment.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  

Records of private medical treatment in 2000 to 2004 indicate 
that the veteran's left leg disability limited his capacity 
and endurance for standing and walking.  He had limitation of 
motion of the left ankle.  He was retired from work in the 
insurance field.  The limitations of his left leg made him 
unable to mow his lawn or to shop.  In July 2004, he 
underwent surgery in which two bone fragments were removed 
from his left leg.

In December 2006, the veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  The 
veteran indicated that he received private medical treatment 
for problems with his left leg.  He stated that since the 
most recent VA examination, in 2003, his left leg pain, his 
left ankle swelling, and his limp had increased.  The 
veteran's treating physician, M. B. W., M.D., testified at 
the hearing.  Dr. W. stated that the muscular and nerve 
function in the veteran's left lower extremity had worsened 
over time.  She stated that the veteran no longer had any 
range of motion of his left ankle.  She indicated that the 
veteran's gait had become severely unstable, to the extent 
that using a cane was insufficient, and that, for safety, he 
should use a walker, or possibly even a scooter.

The veteran's claims file contains records of private medical 
treatment of the veteran by R. R. P., M.D., in 2006 and 2007.  
The treatment records reflect the veteran's reports of 
weakness in both legs.  The veteran reported that he was 
careful when walking, and used a walker for support.  In 
2007, Dr. P. noted that deep tendon reflexes were absent in 
the veteran's left lower extremity, and that the toes were 
downgoing.

On VA examination in May 2008, the veteran reported that his 
left leg had always had a dull ache.  He stated that over 
time the pain had increased, and his mobility had decreased.  
He indicated that he used a rolling walker at home and a cane 
when away from home.  He related that he could walk no more 
than about a block before needed a five to ten minute rest.  
The examiner noted two depressed scars on the left lower leg.  
The examiner observed that the veteran walked with a limp, 
and required a cane or walker for support.  The veteran's 
left ankle had plantar flexion to 37 degrees.  The veteran 
was not able to flex and extend the toes of his left foot on 
command.

In an August 2008 statement, the veteran asserted that the 
current ratings do not account for the increased pain and 
decreased mobility he experiences.  He requested a 100 
percent rating. 

The left lower leg nerve injury produces impairment of the 
veteran's left foot that includes inability to flex the toes.  
The impairment is consistent with severe incomplete 
paralysis, and warrants an increase to a 20 percent rating 
for nerve injury under Diagnostic Code 8525.  As there is not 
complete paralysis of the muscles of the foot, a 30 percent 
rating is not warranted.

The left lower leg muscle injury required surgery in 2004; 
but the veteran has not had frequent hospitalizations for 
that injury.  The left lower leg injury substantially limits 
the veteran's mobility, and thus could be expected to hamper 
travel to and from employment.  The evidence does not 
indicate, however, that the left leg disability markedly 
interferes with the veteran's capacity to hold employment, 
including sedentary employment.  The Board has considered the 
evidence of record, including the veteran's most recent 
assertions, but finds that the manifestations and effects of 
the veteran's left lower leg muscle and nerve injuries are 
appropriately evaluated under the maximum, 30 percent rating 
for muscle injury and a 20 percent rating for nerve injury.  
It is not necessary to refer the rating of the left lower leg 
disabilities to designated VA officials for consideration of 
an extraschedular rating.  Barringer v. Peake, 22 Vet. App. 
242 (2008); Thun v. Peake, 222 Vet. App. 111 (2008).  

Left Groin Wound Scar

The veteran is seeking a compensable rating for the service-
connected shell fragment wound scar at his left groin.  He 
asserts that the scar at his left groin is painful with 
lateral movement of his left leg, and thus limits his ability 
to move that leg in that direction.  The veteran reported 
that limitation in the December 2006 Travel Board hearing, 
and in the May 2008 VA examination.

The rating schedule provides criteria for evaluating scars 
that are not on the head, face, or neck under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805.  Under Diagnostic Code 
7801, a scar that causes limitation of motion is to be rated 
compensably if it has an area exceeding 6 square inches (or 
39 square centimeters).  In May 2008, the VA examiner 
measured the left groin scar as 5 centimeters by 
2 millimeters.  The area of the scar does not warrant a 
compensable rating under Diagnostic Code 7801.

Diagnostic Code 7804 provides for a 10 percent rating for a 
scar that is painful on examination.  The reported pain in 
the scar area with lateral motion of the left leg was 
acknowledged at the May 2008 VA examination.  Therefore, a 10 
percent rating is warranted for the scar under that code.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In an August 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected left lower leg and left groin disabilities, the 
evidence must show that those conditions had worsened.  The 
August 2003 letter and a March 2007 letter explained that the 
VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The January 2004 rating 
decision explained the criteria for the next higher 
disability rating available for those disabilities under the 
applicable diagnostic codes.  A September 2004 statement of 
the case and a July 2008 supplemental statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for those disabilities, as 
well as the requirements for an extraschedular rating under 
38 C.F.R. § 3.321(b), and stated that, pursuant to 38 C.F.R. 
§ 4.10, disability evaluations center on the ability of the 
body or system in question to function in daily life, with 
specific reference to employment.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a disability rating higher than 30 percent for 
residuals of perforating shell fragment wounds of the left 
lower leg, with muscle injury, is denied.

Entitlement to a 20 percent disability rating for injury of 
the posterior tibial nerve of the left leg is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a 10 percent disability rating for a shell 
fragment wound scar of the left groin is granted, subject to 
the laws and regulations controlling the disbursement of 
monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


